Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
Regarding claims 1 & 16, Applicant argues “The Examiner acknowledges that Govari '958 and Govari '285 "fail to disclose processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end; and estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface." (Office Action, p. 4.) To compensate for this missing disclosure, the Examiner cites Govari '229. Applicant respectfully disagrees with the Examiner's interpretation of Govari '229. 
“The Examiner cites [0049] of Govari '229 for purportedly disclosing "processing the location signals to find an orientation angle of the front surface of the tissue in the vicinity of the distal end." (Office Action, p. 4.) While Applicant respectfully disagrees with the Examiner's interpretation of Govari '229, to expedite prosecution Applicant has amended independent claim 1 to delete this feature. 
“The Examiner then cites ¶ [0051] of Govari '229 for purportedly disclosing the feature of "estimating a thickness of the tissue along an axis normal to the front surface based on a time elapsed between receipt of the first and second reflections and an inclination of the direction of the orientation of the distal end relative to the orientation angle of the front surface." (Office Action, pp. 4-5.) 
“Again, while Applicant respectfully disagrees with the Examiner's interpretation of Govari '229, to expedite prosecution Applicant has amended independent claim 1 to further clarify the existing distinctions between previously presented clam 1 and Govari '229. To that end, amended independent claim 1 now requires, in part, "determin[ing] a direction normal to the point on the front surface; determin[ing] an inclination angle between the normal direction and the longitudinal axis of the probe extending external to the distal end; and determin[ing] an actual thickness of the tissue comprising projecting the apparent thickness along the normal direction from the point on the front surface at and the inclination angle." None of these features are disclosed in ¶ [0051] of Govari '229 or elsewhere in the reference. 
“According to the Examiner, "[p]aragraph [0051] teaches estimating a thickness based on ultrasound reflection signals. The signals are then multiplied by the cosine of the inclination angle (as illustrated in Figure 3) to determine the thickness of the tissue along the normal." (Office Action, p. 5.) Applicant respectfully disagrees. Paragraph [0051] of Govari '229 provides: 
“For example, in the case depicted in FIG. 3, the ultrasound- reflection-based signals correspond to tissue portion 54, rather than to portion 52. Therefore, to learn the dependency for tissue portion 52, the processor selects ultrasound-reflection-based signals that correspond to tissue portion 52, these signals being acquired prior to or following the acquisition of the force signal for tissue portion 52. The processor similarly uses the correct set of signals to learn the dependency for tissue portion 54. FIG. 3 thus shows two learned dependencies:  T_52=f(F_52) for tissue portion 52, and T_54=f(F_54) for tissue portion 54. (Although, in FIG. 3, ablation electrode 30 is not perpendicular to tissue portion 54, a suitable estimation technique may be used to estimate, based on the received ultrasound-reflection-based signals, the thickness of tissue portion 54. For example, T_54 may be calculated by multiplying the tissue thickness T_54', which is estimated based on the received ultrasound reflections, by the cosine of the appropriate angle theta (0), which may be ascertained from the force sensor.) 
“(Govari '229, 1 [0051].) (Emphasis added.) Presumably, the Examiner is relying on the portion of 1 [0051] in bold for this assertion. But this portion of Govari '229 does not disclose the amended features of claim 1: 
determin[ing], using the location signals, an orientation of the front surface based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end;
determin[ing] a direction normal to the point on the front surface;
determin[ing] an inclination angle between the normal direction and the longitudinal axis of the probe extending external to the distal end; and
determin[ing] an actual thickness of the tissue comprising projecting the apparent thickness along the normal direction from the point on the front surface at and the inclination angle. 
“Instead, Govari '229 discloses calculating tissue thickness T_54 by multiplying tissue thickness T_54' by the cosine of the angle theta (0), which is obtained by the force sensor. (Id.) There is no disclosure in Govari '229 of using the location signals from a plurality of location sensors to detemine an orientation of the front surface of the tissue based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end of the probe. Further, there is no disclosure in Govari '229 of determining a direction normal to the point of reflection of the ultrasound pulse on the tissue surface, determining an inclination between the normal direction and the longitudinal axis of the probe or determining the actual thickness of the tissue comprising projecting the apparent thickness along the normal direction from the point on the front surface at and the inclination angle. While the "actual thickness" in amended claim 1 may be defined by an equation wherein the apparent thickness is multiplied by the cosine of the inclination angle, amended claim 1 expressly requires a processor configured to project the apparent thickness of the tissue from a point on the tissue surface in a direction normal to from that point. Govari '229 does not disclosed this step being performed by a processor. 
“For at least the foregoing reasons, Applicant respectfully submits that the combination of Govari '958, Govari '285, and Govari '229 fails to disclose all of the features of claim 1. 
“Therefore, Applicant submits that claim 1 would not have been obvious under 35 U.S.C. § 103(a) in view of the cited combination of Govari '958, Govari '285, and Govari '229”.
Examiner upholds that all amended limitations are present in Govari ‘229.  Govari ‘229 teaches determining an apparent thickness (T_54’), a normal direction (T_52), an inclination angle (angle theta), and an actual thickness (T_54).  Because the apparent thickness is first measured at the inclination angle before being corrected to the normal, this satisfies the limitation of projecting the apparent thickness along the normal direction.  Multiplying the apparent thickness by the cosine of the inclination angle allows the system to determine the actual thickness of the tissue measured along the normal.
Claim Objections
Claims 1-13, 15-28, and 30 are objected to because of the following informalities:
In claim 1, “the second reflection receive from a point” should read –the second reflection received from a point--.
In claims 1 & 16, “from the point on the front surface at and the inclination angle” should read -- from the point on the front surface at the inclination angle--.
In claims 1, 11, 16, & 26, “the longitudinal axis of the probe extending external to the distal end” should read – the longitudinal axis of the probe extending externally to the distal end--.
All dependent claims inherit the objections of their parent claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 14-16, 19, 21-25, & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 2003/0013958, hereinafter Govari ‘958) in view of Govari (US 2010/0036285, hereinafter Govari ‘285), in further view of Govari (US 2018/0008229, hereinafter Govari ‘229).
Regarding claim 1, Govari ‘958 teaches an apparatus for mapping endocardial sub-surface characteristics, the apparatus comprising:
a probe (catheter 30, [0068]) comprising a distal end (distal end 44, [0069]) configured to be brought into proximity with tissue of an internal organ (heart 24, [0068]) of a human patient (subject 26, [0068]), the probe having a longitudinal axis ([0033]);
a position sensor (position sensor 40, [0070]), attached to the distal end and configured to generate position signals indicative of a location and an orientation of the distal end ([0072] & [0074]);
an ultrasonic transducer (primary ultrasound transducer 47, [0069]) configured to transmit an ultrasound pulse in a direction of the orientation of the distal end and to receive reflections of the ultrasound pulse from the tissue ([0076]); and
a processor (console 34, [0070]), configured to:
identify first and second reflections of the ultrasound pulse ([0083]), the first reflection received from a point on a front surface of the tissue (endocardium 52, [0083]) and the second reflection received from a point on a distal surface of the tissue (epicardium, [0083]).
However, Govari ‘958 fails to disclose a plurality of location sensors.
Govari ‘285 teaches (Figure 4) a plurality of location sensors (coils 22, [0055]), attached to the distal end (branches 38, [0055]) of the probe (catheter 34, [0055]) and configured to contact a surface of the tissue at respective locations in a vicinity of the distal end and to output respective location signals indicative of the respective locations ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the location sensors taught by Govari ‘285 into the apparatus taught by Govari ‘958.  By having the location sensors contact the endocardial tissue, exact positional data of the heart surface can be obtained in order to produce a more accurate map of the heart.
However, Govari ‘958 in view of Govari ‘285 fail to disclose that the ultrasonic transducer transmits an ultrasound pulse along the longitudinal axis of the probe and extending externally to the distal end; determining an apparent thickness of the tissue along the longitudinal axis of the probe based on a time elapsed between receipt of the first and second reflections; determining, using the location signals, an orientation of the front surface based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end; determining a direction normal to the point on the front surface based on the orientation of the front surface; determining an inclination angle between the normal direction and the longitudinal axis of the probe extending external to the distal end; and determining an actual thickness of the tissue comprising projecting the apparent thickness along the normal direction from the point on the front surface at the inclination angle.
Govari ‘229 teaches:
the ultrasonic transducer transmits an ultrasound pulse along the longitudinal axis of the probe and extending externally to the distal end ([0052] & Figure 3);
determining an apparent thickness (T_54’, [0051] & Figure 3) of the tissue along the longitudinal axis of the probe based on a time elapsed between receipt of the first and second reflections ([0051] & Figure 3);
determining, using the location signals, an orientation of the front surface based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end ([0049]);
Paragraph [0049] teaches of two scenarios: one in which the distal end of the catheter is perpendicular to the tissue, and one in which the distal end of the catheter is not perpendicular to the tissue.  In order to determine whether the distal end is perpendicular, the system must first determine the orientation angle of the front surface of the tissue.  Without first doing this, there is no reference surface by which to calculate angle of the distal end.
determining a direction normal to the point on the front surface (T_52, [0052] & Figure 3) based on the orientation of the front surface ([0052] & Figure 3);
determining an inclination angle (angle theta (θ), [0051] & Figure 3) between the normal direction and the longitudinal axis of the probe extending external to the distal end (Figure 3); and
determining an actual thickness of the tissue (T_54, [0051] & Figure 3) comprising projecting the apparent thickness along the normal direction from the point on the front surface at the inclination angle ([0051], Figure 3).
Paragraph [0051] teaches estimating a thickness based on ultrasound reflection signals; this represents the apparent thickness.  The signals are then multiplied by the cosine of the inclination angle (as illustrated in Figure 3) to determine the actual thickness of the tissue along the normal.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 and Govari ‘285 to include that the ultrasonic transducer transmits an ultrasound pulse along the longitudinal axis of the probe and extending externally to the distal end; determining an apparent thickness of the tissue along the longitudinal axis of the probe based on a time elapsed between receipt of the first and second reflections; determining, using the location signals, an orientation of the front surface based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end; determining a direction normal to the point on the front surface based on the orientation of the front surface; determining an inclination angle between the normal direction and the longitudinal axis of the probe extending external to the distal end; and determining an actual thickness of the tissue comprising projecting the apparent thickness along the normal direction from the point on the front surface at the inclination angle, as taught by Govari ‘229.  These steps all contribute to the final result of being able to calculate tissue thickness regardless of the orientation of the probe.  This lessens the time it takes to calculate a tissue thickness, as the need to precisely orient the device perpendicular to the tissue is eliminated, allowing tissue thickness to be calculated at any inclination angle of the device.
Regarding claim 4, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the sensor ([0072]).
Regarding claim 6, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1, and Govari ‘285 further teaches comprising at least three flexible branches (plurality of branches 38, [0055]) splaying from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise electrodes attached to the flexible branches ([0046] & [0055]).
Paragraph [0046] states that electrodes can be placed on the catheter, and their locations can be found via their positional relationship with the coils 22.  Additionally, page 18 of the applicant’s specification states that the location sensors can comprise electrodes or any other part capable of generating location signals such as coils.  Therefore, the coils’ ability to generate positional data, as stated in [0046] & [0055], can also satisfy the limitation.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 two includes at least three flexible branches splaying from a termination of the probe distal end, and wherein the location sensors comprise electrodes attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 7, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 6, and Govari ‘285 further teaches that at least one electrode is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one electrode is attached to each flexible branch.  This allows each flexible branch to receive positional information as to where it contacts the tissue surface, providing data to the system to generate a model of the tissue surface.
Regarding claim 8, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1, and Govari ‘958 the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the at least one coil ([0072]).
Regarding claim 9, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1, and Govari ‘285 further teaches comprising at least three flexible branches (plurality of branches 38, [0055]) splaying from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise coils (coils 22, [0055]) attached to the flexible branches ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 two includes at least three flexible branches splaying from a termination of the probe distal end, and wherein the location sensors comprise coils attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 10, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 9, and Govari ‘285 further teaches that at least one coil is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one coil is attached to each flexible branch.  As taught in [0055] of Govari ‘285, coils are well-known in the art to enable high resolution contact mapping of a tissue surface.
Regarding claim 15, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1, and Govari ‘958 further teaches that the internal organ comprises a heart (heart 24, [0068]) of the human patient (subject 26, [0068]).
Regarding claim 16, Govari ‘958 teaches a method for mapping endocardial sub-surface characteristics, the method comprising:
bringing a distal end (distal end 44, [0069]) of a probe (catheter 30, [0068]) into proximity with tissue of an internal organ (heart 24, [0068]) of a human patient (subject 26, [0068]), the probe having a longitudinal axis ([0033]);
attaching a position sensor (position sensor 40, [0070]) to the distal end and generating with the sensor position signals indicative of a location and an orientation of the distal end ([0072] & [0074]);
transmitting, from an ultrasound transducer (primary ultrasound transducer 47, [0069]), an ultrasound pulse in a direction of the orientation of the distal end and receiving reflections of the ultrasound pulse from the tissue ([0076]);
identifying first and second reflections of the ultrasound pulse, the first reflection received from a point on a front surface of the tissue (endocardium 52, [0083]) and the second reflection received from a point on a distal surface of the tissue (epicardium, [0083]).
However, Govari ‘958 fails to disclose a plurality of location sensors.
Govari ‘285 teaches (Figure 4) attaching a plurality of location sensors (coils 22, [0055]) to the distal end (branches 38, [0055]) of the probe (catheter 34, [0055]) and configuring the sensors to contact a surface of the tissue at respective locations in a vicinity of the distal end and to output respective location signals indicative of the respective locations ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the location sensors taught by Govari ‘285 into the apparatus taught by Govari ‘958.  By having the location sensors contact the endocardial tissue, exact positional data of the heart surface can be obtained in order to produce a more accurate map of the heart.
However, Govari ‘958 in view of Govari ‘285 and Govari ‘229 fail to disclose that the ultrasonic transducer transmits an ultrasound pulse along the longitudinal axis of the probe and extending externally to the distal end; determining an apparent thickness of the tissue along the longitudinal axis of the probe based on a time elapsed between receipt of the first and second reflections; determining, using the location signals, an orientation of the front surface based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end; determining a direction normal to the point on the front surface based on the orientation of the front surface; determining an inclination angle between the normal direction and the longitudinal axis of the probe extending external to the distal end; and determining an actual thickness of the tissue comprising projecting the apparent thickness along the normal direction from the point on the front surface at the inclination angle.
Govari ‘229 teaches:
the ultrasonic transducer transmits an ultrasound pulse along the longitudinal axis of the probe and extending externally to the distal end ([0052] & Figure 3);
determining an apparent thickness (T_54’, [0051] & Figure 3) of the tissue along the longitudinal axis of the probe based on a time elapsed between receipt of the first and second reflections ([0051] & Figure 3);
determining, using the location signals, an orientation of the front surface based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end ([0049]);
Paragraph [0049] teaches of two scenarios: one in which the distal end of the catheter is perpendicular to the tissue, and one in which the distal end of the catheter is not perpendicular to the tissue.  In order to determine whether the distal end is perpendicular, the system must first determine the orientation angle of the front surface of the tissue.  Without first doing this, there is no reference surface by which to calculate angle of the distal end.
determining a direction normal to the point on the front surface (T_52, [0052] & Figure 3) based on the orientation of the front surface ([0052] & Figure 3);
determining an inclination angle (angle theta (θ), [0051] & Figure 3) between the normal direction and the longitudinal axis of the probe extending external to the distal end (Figure 3); and
determining an actual thickness of the tissue (T_54, [0051] & Figure 3) comprising projecting the apparent thickness along the normal direction from the point on the front surface at the inclination angle ([0051], Figure 3).
Paragraph [0051] teaches estimating a thickness based on ultrasound reflection signals.  The signals are then multiplied by the cosine of the inclination angle (as illustrated in Figure 3) to determine the thickness of the tissue along the normal.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus taught by Govari ‘958 and Govari ‘285 to include that the ultrasonic transducer transmits an ultrasound pulse along the longitudinal axis of the probe and extending externally to the distal end; determining an apparent thickness of the tissue along the longitudinal axis of the probe based on a time elapsed between receipt of the first and second reflections; determining, using the location signals, an orientation of the front surface based on an orientation angle of a tangent surface to the front surface of the tissue in the vicinity of the distal end; determining a direction normal to the point on the front surface based on the orientation of the front surface; determining an inclination angle between the normal direction and the longitudinal axis of the probe extending external to the distal end; and determining an actual thickness of the tissue comprising projecting the apparent thickness along the normal direction from the point on the front surface at the inclination angle, as taught by Govari ‘229.  These steps all contribute to the final result of being able to calculate tissue thickness regardless of the orientation of the probe.  This lessens the time it takes to calculate a tissue thickness, as the need to precisely orient the device perpendicular to the tissue is eliminated, allowing tissue thickness to be calculated at any inclination angle of the device.
Regarding claim 19, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 16, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the sensor ([0072]).
Regarding claim 21, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 16, and Govari ‘285 further teaches comprising splaying at least three flexible branches (plurality of branches 38, [0055]) from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise electrodes attached to the flexible branches ([0046] & [0055]).
Paragraph [0046] states that electrodes can be placed on the catheter, and their locations can be found via their positional relationship with the coils 22.  Additionally, page 18 of the applicant’s specification states that the location sensors can comprise electrodes or any other part capable of generating location signals such as coils.  Therefore, the coils’ ability to generate positional data, as stated in [0046] & [0055], can also satisfy the limitation.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Govari ‘958 to include splaying at least three flexible branches from a termination of the probe distal end, and wherein the location sensors comprise electrodes attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 22, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 21, and Govari ‘285 further teaches that at least one electrode is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one electrode is attached to each flexible branch.  This allows each flexible branch to receive positional information as to where it contacts the tissue surface, providing data to the system to generate a model of the tissue surface.
Regarding claim 23, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 16, and Govari ‘958 further teaches that the position sensor comprises at least one coil configured to generate the position signals in response to a magnetic field traversing the at least one coil ([0072]).
Regarding claim 24, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 16, and Govari ‘285 further teaches comprising splaying at least three flexible branches (plurality of branches 38, [0055]) from a termination of the probe distal end (Figure 4), and wherein the location sensors comprise coils (coils 22, [0055]) attached to the flexible branches ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Govari ‘958 to include splaying at least three flexible branches from a termination of the probe distal end, and wherein the location sensors comprise coils attached to the flexible branches, as taught by Govari ‘285.  This configuration allows for more information regarding the geometry of the tissue surface to be obtained at once.  Compared to a device with a singular point of contact, the flexible branches allow for multiple simultaneous point of contact, resulting in a more accurate model of the tissue surface.
Regarding claim 25, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 24, and Govari ‘285 further teaches that at least one coil is attached to each flexible branch ([0055]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have further modified the apparatus taught by Govari ‘285 such that at least one coil is attached to each flexible branch.  As taught in [0055] of Govari ‘285, coils are well-known in the art to enable high resolution contact mapping of a tissue surface.
Regarding claim 30, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 16, and Govari ‘958 further teaches that the internal organ comprises a heart (heart 24, [0068]) of the human patient (subject 26, [0068]).
Claims 2 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285 and Govari ‘229, as applied to claims 1 & 16, above, in further view of Winston (US 5,350,377).
Regarding claim 2, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 and Govari ‘229 fail to disclose a fiber optic.
Winston teaches a fiber optic (optical fiber 24; Column 3, Line 60) attached to the distal end (distal end 14; Column 3, Line 62), the fiber optic having a fiber optic proximal end, coupled to the ultrasonic transducer (ultrasonic transducer 34; Column 4, Lines 3-8), and a fiber optic distal end (tip 26; Column 3, Line 61), located at a distal termination of the distal end, configured to transmit the ultrasound pulse and receive the reflections of the ultrasound pulse (Column 4, Lines 8-22).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a fiber optic as taught by Winston into the apparatus taught by Govari ‘958 in view of Govari ‘285 and Govari ‘229.  This provides a physical pathway by which the ultrasound pulses are carried to the tissue and to the processor for analysis.
Regarding claim 17, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 16.
However, Govari ‘958 in view of Govari ‘285 and Govari ‘229 fail to disclose a fiber optic.
Winston teaches attaching a fiber optic (optical fiber 24; Column 3, Line 60) to the distal end (distal end 14; Column 3, Line 62), the fiber optic having a fiber optic proximal end, coupled to the ultrasonic transducer (ultrasonic transducer 34; Column 4, Lines 3-8), and a fiber optic distal end (tip 26; Column 3, Line 61), located at a distal termination of the distal end, configured to transmit the ultrasound pulse and receive the reflections of the ultrasound pulse (Column 4, Lines 8-22).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated a fiber optic as taught by Winston into the apparatus taught by Govari ‘958 in view of Govari ‘285 and Govari ‘229.  This provides a physical pathway by which the ultrasound pulses are carried to the tissue and to the processor for analysis.
Claims 3 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, Govari ‘229, and Winston as applied to claims 2 & 17, above, in further view of Onoda (US 2011/0098533).
Regarding claim 3, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Winston teach the apparatus according to claim 2.
However, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Winston fail to disclose that the fiber optic comprises one or more optical gratings.
Onoda teaches that the fiber optic (optical fiber sensor 2, [0075]) comprises one or more optical gratings (optical fiber Bragg grating, [0079]) configured so that diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end, so that the one or more optical gratings act as a further position sensor ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Regarding claim 18, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Winston teach the method according to claim 17.
However, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Winston fail to disclose that the fiber optic comprises one or more optical gratings.
Onoda teaches that the fiber optic (optical fiber sensor 2, [0075]) comprises one or more optical gratings (optical fiber Bragg grating, [0079]) configured so that diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end, so that the one or more optical gratings act as a further position sensor ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Claims 5 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285 and Govari ‘229, as applied to claims 1 & 16, above, in further view of Onoda.
Regarding claim 5, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 and Govari ‘229 fail to disclose that the position sensor comprises one or more optical gratings.
Onoda teaches that the position sensor comprises one or more optical gratings (optical fiber Bragg grating, [0079]) formed in a fiber optic (optical fiber sensor 2, [0075]) located in the distal end (distal end portion DE, [0075]), and wherein diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Regarding claim 20, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 16.
However, Govari ‘958 in view of Govari ‘285 and Govari ‘229 fail to disclose that the position sensor comprises one or more optical gratings.
Onoda teaches that the position sensor comprises one or more optical gratings (optical fiber Bragg grating, [0079]) formed in a fiber optic (optical fiber sensor 2, [0075]) located in the distal end (distal end portion DE, [0075]), and wherein diffracted light ([0087] & [0089]) from the gratings is indicative of the location and the orientation of the distal end ([0098]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated an optical grating as taught by Onoda into the fiber optic taught by Winston.  This allows the fiber optic to simultaneously serve as a pathway to carry ultrasound pulses and a position sensor, providing further confirmation of the apparatus’ position and orientation within the heart.
Claims 11 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285 and Govari ‘229, as applied to claim 1, above, in further view of Willis (US 2005/0261580).
Regarding claim 11, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the apparatus according to claim 1.
However, Govari ‘958 in view of Govari ‘285 and Govari ‘229 fail to disclose calculating a position of an intersection of the front surface of the tissue with an axis of the probe based on a time of flight of the first reflection.
Willis teaches (Figures 7-10) that the processor is configured to calculate a position of an intersection of the front surface of the tissue with the longitudinal axis of the probe extending externally to the distal end ([0069]) based on a time of flight of the first reflection ([0053]).
As described in [0069] and illustrated in Figure 8, the line segments L represent an intersection of the longitudinal axis of the probe and the tissue.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to find a projected intersection point between the probe and the tissue as taught by Willis into the apparatus taught by Govari ‘958 in view of Govari ‘285 and Govari ‘229.  This provides a first coordinate location needed to generate a surface map of the endocardium.
Regarding claim 26, Govari ‘958 in view of Govari ‘285 and Govari ‘229 teach the method according to claim 1.
However, Govari ‘958 in view of Govari ‘285 and Govari ‘229 fail to disclose calculating a position of an intersection of the front surface of the tissue with an axis of the probe based on a time of flight of the first reflection.
Willis teaches (Figures 7-10) calculating a position of an intersection of the front surface of the tissue with the longitudinal axis of the probe extending externally to the distal end ([0069]) based on a time of flight of the first reflection ([0053]).
As described in [0069] and illustrated in Figure 8, the line segments L represent an intersection of the longitudinal axis of the probe and the tissue.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the ability to find a projected intersection point between the probe and the tissue as taught by Willis into the apparatus taught by Govari ‘958 in view of Govari ‘285 and Govari ‘229.  This provides a first coordinate location needed to generate a surface map of the endocardium.
Claims 12-13 & 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis as applied to claims 11 & 26, above, in further view of Wehnes (US 2016/0256126).
Regarding claim 12, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis teach the apparatus according to claim 11, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis fail to disclose formulating an equation for the front surface.
Wehnes teaches that the processor is configured to formulate an equation for the front surface based on the position of the respective locations ([0041]).
Here, Wehnes teaches using a plurality of known locations of a tissue surface to generate a polynomial corresponding to the best-fit of the tissue curvature.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the locations of the intersection and the respective locations taught by Willis and Govari ‘285, respectively, to formulate an equation for the front surface as taught by Wehnes.  This equation helps the operator understand the geometry of the endocardial surface when navigating the probe and performing a procedure.
Regarding claim 13, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis teach the apparatus according to claim 12, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis fail to disclose calculating an orientation angle of the front surface at the intersection using the equation.
Wehnes teaches that the processor is configured to calculate an orientation angle of the front surface at the intersection using the equation ([0041]).
Paragraph [0041] teaches that the angles of the edge pixels can be determined; therefore, this can be applied at a position of the intersection.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the equation derived by Wehnes to calculate the orientation angle of the front surface at the intersection.  This provides a definitive, mathematical result regarding the orientation angle of the front surface of the tissue, which allows for the inclination angle of the device and tissue thickness to be calculated.
Regarding claim 27, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis teach the method according to claim 26, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis fail to disclose formulating an equation for the front surface.
Wehnes teaches formulating an equation for the front surface based on the position of the respective locations ([0041]).
Here, Wehnes teaches using a plurality of known locations of a tissue surface to generate a polynomial corresponding to the best-fit of the tissue curvature.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the locations of the intersection and the respective locations taught by Willis and Govari ‘285, respectively, to formulate an equation for the front surface as taught by Wehnes.  This equation helps the operator understand the geometry of the endocardial surface when navigating the probe and performing a procedure.
Regarding claim 28, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis teach the method according to claim 27, and Willis further teaches calculating the position of the intersection ([0069]).
However, Govari ‘958 in view of Govari ‘285, Govari ‘229, and Willis fail to disclose calculating an orientation angle of the front surface at the intersection using the equation.
Wehnes teaches calculating an orientation angle of the front surface at the intersection using the equation ([0041]).
Paragraph [0041] teaches that the angles of the edge pixels can be determined; therefore, this can be applied at a position of the intersection.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the equation derived by Wehnes to calculate the orientation angle of the front surface at the intersection.  This provides a definitive, mathematical result regarding the orientation angle of the front surface of the tissue, which allows for the inclination angle of the device and tissue thickness to be calculated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793